483 So. 2d 80 (1986)
Margaret J. HORN, Appellant,
v.
FIRST ORLANDO REALTY MANAGEMENT CORPORATION, etc., et al. Appellees.
No. 85-507.
District Court of Appeal of Florida, Fifth District.
February 6, 1986.
Rehearing Denied February 21, 1986.
Keith R. Mitnik of Robertson, Williams, Duane & Lewis, P.A., Orlando, for appellant.
James O. Driscoll of Driscoll & Kane, P.A., Orlando, for appellees.
DAUKSCH, Judge.
This is an appeal from an "order granting defendant's motion for directed verdict" which was entered after the verdict of the jury finding for the plaintiff. Therefore, it is really an order granting a judgment non obstante veredicto.
Appellant alleged and proved negligent misrepresentation on the part of a real estate management company which, through its agent, told appellant that an attic could be safely used as a storage area. There was testimony, which the jury must have believed, that the agent demonstrated how to access the attic and lighting for the area and upon inquiry by appellant assured her that the attic was available for storage. This procedure was pointed out by the agent on two separate occasions.
Appellant stored some items in the attic by turning on the light for the area and climbing fold-away stairs to the attic space. When she stepped into a place which was not adequately constructed to maintain her weight she fell to the floor below and broke her back. Because the complaint adequately alleged negligent misrepresentation and the evidence well supported the allegations, the trial court judge erred in substituting his judgment for that of the jury. See, Holmes v. Don Mealey Chevrolet, Inc., 468 So. 2d 552 (Fla. 5th DCA 1985); Ferber v. Orange Blossom Center, Inc., 388 So. 2d 1074 (Fla. 5th DCA 1980); Pittman v. Volusia County, 380 So. 2d 1192 (Fla. 5th DCA 1980).
We reverse the order appealed and remand this cause to the trial court for entry of judgment for appellant.
REVERSED and REMANDED.
ORFINGER, J., concurs.
COWART, J., dissents without opinion.